DETAILED ACTION
This action is in response to the claim amendments received 11/03/2021. Claims 1-2 are pending and currently amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 2 claim “wherein the award is independent of the wagering game outcome”. Claims 1 and 2 also claim “distribute an award responsive to the rank of one player action outranking the rank of another player action” and “determine a rank of each of the first and second player actions based at least partially on the game conditions.” Without further detail on how the player action is being ranked based partially on the game 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 claim “wherein the award is independent of the wagering game outcome”. Claims 1 and 2 also claim “distribute an award responsive to the rank of one player action outranking the rank of another player action” and “determine a rank of each of the first and second player actions based at least partially on the game conditions.” Without further detail on how the player action is being ranked based partially on the game conditions and how the game conditions are defined, since the wagering game outcome is one of the game conditions, the rank of each of the player actions will be at least partially based on the wagering game outcome. Thus it is conflicting to claim “wherein the award is independent of the wagering 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. As summarized in the 2019 Revised Patent Subject Matter Eligibility Guidance, examiners must perform a Two-Part Analysis for Judicial Exceptions. 
Step 1
In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter. The instant invention encompasses a gaming system in claim 1 (a machine), and a gaming method in claim 2 (a process).  So each of the claim set is directed to one of the four statutory categories and meet the requirements of step 1. 
Step 2A
The claimed invention is directed to an abstract idea without significantly more. Claim 1 recites the steps and rules for ranking the player actions and awarding the players:
Claim 1:  A gaming system configured to recognize and reward skilled play in wagering games in which players compete against other players, comprising: 
at least one processor; 
at least one input device; 
at least one display device; and 
a plurality of instructions that, when executed by the at least one processor, cause the at least one processor to operate with the at least one display device and the plurality of input devices to: 
(a) establish a first player account with a credit balance associated with a first player; 
(b) accept the first player in a wagering game involving play against one or more second players until the wagering game is resolved by a wagering game outcome, each second player having a second player account; 
(c) responsive to the occurrence of a game event requiring a player action, receive game event data relating to the first and second player actions and game conditions at the occurrence of the game event; 
(d) determine a rank of each of the first and second player actions based at least partially on the game conditions; 
(e) distribute one of (i) an award from a second player to the first player as an indicator of skilled play responsive to the rank of the first player action outranking the rank of the second player action and (ii) an award from the first player to the second player as an indicator of skilled play responsive to the second player action outranking the rank of the first player action, wherein the award is independent of the wagering game outcome; and 
(f) display the distributed award in the first or second player account.
The bold and underlined portions of claim 1 encompass the abstract idea, which is also encompassed by claim 2. 
Claims 1 and 2 recite the steps and rules for ranking the player actions and awarding the players. These steps and rules are directed to certain methods of organizing human activity.
This judicial exception is not integrated into a practical application because mere instruction to implement on a computer, or merely using a computer as a tool to perform the 
Step 2B
Step 2B in the analysis requires us to determine whether the claims do significantly more than simply describe that abstract method. Mayo, 132 S. Ct. at 1297. We must examine the limitations of the claims to determine whether the claims contain an "inventive concept" to "transform" the claimed abstract idea into patent-eligible subject matter. Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1298). The transformation of an abstract idea into patent-eligible subject matter "requires 'more than simply stat[ing] the [abstract idea] while adding the words 'apply it."' Id. (quoting Mayo, 132 S. Ct. at 1294) (alterations in original). "A claim that recites an abstract idea must include 'additional features' to ensure 'that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].'" Id. (quoting Mayo, 132 S. Ct. at 1297) (alterations in original). Those "additional features" must be more than "well-understood, routine, conventional activity." Mayo, 132 S. Ct. at 1298.
The present claims include the additional elements other than the abstract idea which include at least one processor, at least one input device, at least one display device and at least 
The claims are generally linked to implement an abstract idea on a computer. When looked at individually and as a whole, the claim limitations are determined to be an abstract idea without "significantly more," and thus not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lutnick et al. [US20090029766], hereinafter Lutnick.
Regarding claim 1, Lutnick discloses a gaming system configured to recognize and reward skilled play in wagering games in which players compete against other players (Fig. 4A), comprising: at least one processor; at least one input device; at least one display device; and at least one memory device that stores a plurality of instructions that, when executed by the at least one processor, cause the at least one processor to operate with the at least one display device and the plurality of input devices to: 
(a) establish a first player account with a credit balance associated with a first player ([0247], “The central server may maintain an account associated with a player… The account may further include information about a monetary balance, a balance of casino credits, or any other balance of value”); 
(b) accept the first player in a wagering game involving play against one or more second players until the wagering game is resolved by a wagering game outcome, each second player having a second player account ([0246], “In various embodiments, players may play blackjack versus one another using a mobile gaming devices. Players may each carry a handheld gaming device (i.e., mobile gaming device)”); 
(c) responsive to the occurrence of a game event requiring a player action, receive game event data relating to the first and second player actions and game conditions at the occurrence of the game event ([0819], “At any time during a betting round, if a player makes a bet, opponents are required to fold, call or raise. If one player bets and no opponents choose to match the bet, the hand ends immediately, the bettor is awarded the pot, no cards are required to be shown, and the next hand begins. The ability to win a pot without showing a hand makes bluffing possible. Bluffing is a primary feature of poker, one that distinguishes it from other vying games and from other games that make use of poker hand rankings”); 
(d) determine a rank of each of the first and second player actions based at least partially on the game conditions ([0825] -- [0858], “Poker Hand Rankings”); 
(e) distribute one of (i) an award from a second player to the first player as an indicator of skilled play responsive to the rank of the first player action outranking the rank of the second player action and (ii) an award from the first player to the second player as an indicator of skilled play responsive to the second player action outranking the rank of the first player action, wherein the award is independent of the wagering game outcome ([0815], “Poker is a popular skill-based card game in which players with fully or partially concealed cards make wagers into a central pot. The pot is awarded to the player or players with the best combination of cards or to the player who makes an uncalled bet”); and 
when the player wins money, the money won may be added back to the player's account”).
Regarding claim 2, please refer to the claim rejection of claim 1.
Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive. 
With respect to the claim rejections under 35 U.S.C. 101, the applicant argues “wherein the award is "independent of the wagering game outcome." In other words, the game outcome may result in a win for a player whereas the system and method of the invention identifies skilled game play and distributes an award independently from the game outcome… Applicant's presently claimed invention is therefore not directed to game rules or even a game, but rather systems and methods which has not existed previously, and which improve upon gaming technology, providing something significantly greater than a game, game rules, or gaming software” (p. 4 – p. 5). The examiner respectfully disagrees. As being presented in the rejections under 35 U.S.C. 112(a) and 112(b), Without further detail on how the player action is being ranked based partially on the game conditions and how the game conditions are defined, since the wagering game outcome is one of the game conditions, the rank of each of the player actions will be at least partially based on the wagering game outcome. Thus it is conflicting to claim “wherein the award is independent of the wagering game outcome.” There is no support in the specification to disclose how “the award is independent of the wagering game outcome” is being achieved. Furthermore, even if “the award is independent of the wagering game outcome”, it is still directed to the game rule on how to award a player, which is abstract idea. As being illustrated in the rejections under 35 U.S.C. 101, without any further details, the steps of “determine a rank of each of the first and second player actions based at least partially on the game conditions; (e) distribute one of (i) an award from a second player to the first player as an indicator of skilled play responsive to the rank of the first player action outranking the rank of the second player action and (ii) an award from the first player to the second player as an indicator of skilled play responsive to the second player action outranking the rank of the first player action, wherein the award is independent of the wagering game outcome” are the game rule on how to award a player, which had no improve upon gaming technology.
The applicant further argues “amended Claims 1-2 would also be considered eligible because they clearly recite elements that amount to significantly more that any judicial exception. Any judicial exception that is argued to be set forth or described in amended Claims 1-2 is clearly integrated into a practical application recited by amended Claims 1-2” (p. 5 – p. 6). The examiner respectfully submits that this judicial exception is not integrated into a practical application because mere instruction to implement on a computer, or merely using a computer as a tool to perform the abstract idea, adding insignificant extra solution activity, and/or generally linking the use of the abstract idea to a technological environment or field of use is not considered integration into a practical application. The computers communicating over a generic network as presented are directed to the generic machines amount to merely field of use type limitations and/or extra solution activity to provide game rules to implement for ranking the player actions and awarding the players.
The applicant then argues “Even if one or more additional elements are well-understood, routine, conventional activity when considered individually, the combination of additional elements recited by amended Claims 1-2 amount to an inventive concept” (p. 8). The examiner respectfully submits that “an inventive concept” is still concept, which directs to abstract idea. By failing to explain how these processor, input device, display device and memory device are different from conventional computers communicating through generic networks, it is reasonable that the broadest reasonable interpretation of these processor, input device, display device and memory device are just conventional computers communicating over a generic network. Thus the present claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

 With respect to the claim rejections under 35 U.S.C. 102, the applicant alleges “Lutnick at least fails to disclose, suggest or teach all elements of amended Claim 1, including the recitation of a system configured to "distribute one of (i) an award from a second player to the first player as an indicator of skilled play responsive to the rank of the first player action outranking the rank of the second player action and (ii) an award from the first player to the second player as an indicator of skilled play responsive to the second player action outranking the rank of the first player action, wherein the award is independent of the wagering game outcome” (p. 8 – p. 9). The examiner respectfully submits that Lutnick discloses this feature as presented in the rejections under 35 U.S.C. 102 ([0815], “Poker is a popular skill-based card game in which players with fully or partially concealed cards make wagers into a central pot. The pot is awarded to the player or players with the best combination of cards or to the player who makes an uncalled bet”) since every player contributes to the central pot and the pot is awarded to the player with a higher rank, it is equivalent to distributing an award from a player with lower rank to a player with higher rank. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715